Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                     Miscellaneous
In view of the Pre- Brief Conference filed on 05/11/2021 PROSECUTION IS HEREBY REOPENED.  A new rejection is set forth below.
                                            Response to Arguments
Applicant's arguments with respect to all pending claims have been fully considered but they are moot because of the new ground of rejection. This action is made non-final.
                                                         Claims rejection-35 U.S.C. 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-29; 31-51; 55-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharachorloo et al (US.Pub.No.20110231872) in view of Sharma (US.Pub.No.20210168424) and Ukkadam (US.Pub.No.20110283333).



receiving, via the one or more input devices, a request to access respective content on the first electronic device(media client also receives, from a mobile device, a signal requesting access to an interactive television application, abstract; mobile device 280 may request the interactive television application,0030; media client may also allow a user to provide input for interactive menus (e.g., to navigate menu displays or input data) and to alter the programming provided to display device 250 based on a signal (e.g., a channel up or channel down signal) from, for example, a remote control (not shown).,0021);

in response to receiving the request to access the respective content on the electronic device (mobile device 280 may request the interactive television application from media client 230, 0030);

in accordance with a determination that a first account has  credentials to access the respective content, accessing the respective content  via the first account(media client 230 may also be capable of sending data to mobile devices 280, 0022; media client 230 may forward mobile device 280 information to backend server 210, and, if authenticated by backend server 210, media client 230 may forward mobile interface application 650 to mobile device 280, 0063-

 But did not explicitly disclose in accordance with a determination that the first account does not have the credentials to access the respective content; in accordance with a determination that a second account, different from the first account does have the-credentials to access the respective content;  accessing the respective content on the  electronic device via the second  account, wherein the respective content is accessed using the credentials of the second account and not the credentials of the first account.

However, Sharma et al disclose in accordance with a determination that the first account does not have the credentials to access the respective content, in accordance with a determination that a second account, different from the first account does have the-credentials to access the respective content (different parental control restrictions may be set up for different users. For example, a first user (e.g., a parent) may be associated with parental control restrictions that enable access to all content with no limits. A second user (e.g., a teenage child) may be associated with parental control restrictions that enable access to only content that is below a first authorization level (e.g., content below an R rating),0068; higher authorization level may allow access to a greater selection of content than a lower authorization level. Specifically, an authorization level of R may allow access to R rated content and PG-13 and below while an 

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Sharma to modify Gharachorloo by assigning multiple different accounts to a device for the purpose of accessing contents accordingly.

And Ukkadam  et al disclose accessing the respective content on the electronic device via the second  account, wherein the respective content is accessed using the credentials of the second account and not the credentials of the first account( see fig.9 for allowing the set top box 910 to receive  premium contents from the remote server 900 based on accounts associated to specific users; the second user may pay an extra fee to access a premium channel, such as channel 940d, that the first user does not pay for and, therefore, is not authorized to access. When user device 960d requests channel 940d from set-top cell 910, set-top cell 910 will provide channel 940d to user device 960d since the media account with which user device 960d is associated indicates that the user is authorized to access channel 940d. At the same time, set-top cell 910 will not provide channel 940d to user devices 960a, 960b, and 960c since the media account with which user devices 960a, 960b, and 960c are associated indicates that the user is not authorized to access channel 940d.,0084;0061).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Ukkadam to modify Gharachorloo and Sharma by 

Regarding claim 22, Gharachorloo et al disclose wherein the respective content is located on a content server that is separate from the electronic device (see fig.2 where the device is located remotely from the server).

Regarding claim 23, Gharachorloo et al disclose wherein the electronic device comprises a set-top box connected to a television(see fig.2, elements 280, 230 and 250 ; media client (e.g., a set-top box) may communicate with one or more mobile devices (e.g., cell phones, PDAs,0012;0015; media client 230 may receive a television signal from gateway 260, may convert the signal to a form usable by display device 250, and may transmit the signal to display device 250 for display. Examples of media client 230 may include a set-top box, 0021).

Regarding claim 24, Gharachorloo et al disclose wherein: the first account has first credentials to access a first set of content, and the second  account has second credentials, different from the first credentials, to access a second set of content, different from the first set of content(may find the display of the interactive television application to be distracting or may desire to use a different interactive television application,0015;0069; provides broadcast television programs and/or pay-per-view (PPV) events, a video-on-demand,0018;0013; each using a separate account associated with media client 230). Backend server 210 may authenticate mobile device credentials to permit use of interactive television, 0019; 0022).

Regarding claim 25, Gharachorloo et al disclose  further comprising: after accessing the respective content on the electronic device via the second account, receiving, via the one or more input devices, a request to access second respective content on the  electronic device; in response to receiving the request to access the second respective content on the electronic device; and in accordance with determination that the first account has the credentials to access the second respective content, accessing the second respective content on the  electronic device via the first account without accessing the second respective content via the second account(such as mobile device/user credentials, user selections of interactive television applications, and inputs for interactive television applications, may authenticate mobile device credentials to permit use of interactive television applications by mobile device,0019; obtain credentials from data network 290 and supply the credentials to media client 230 to establish permission to download and/or use an interactive television application on mobile device 280,0029;0054).

Regarding claim 26, Gharachorloo et al disclose wherein accessing the respective content on the  electronic device comprises displaying the respective content on the display of the  electronic device(see fig.1 and fig.2; facilitate use of interactive television applications by users of mobile devices 280, 0019; program content concurrently displayed on a corresponding display device (e.g., a television),0012).



However, Ukkadam et al disclose wherein the second account is configured to provide content to the electronic device and other electronic devices (share authorized device information,0010; sharing of authorized device databases allows users registered with one cable provider to access media content over a connection with a set-top cell supported by a second cable provider,0065-0066;0069;0088 ).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Ukkadam to modify Gharachorloo and Sharma by applying sharing technique for the purpose of accessing contents from a different account accordingly

 Regarding claim 28, Gharachorloo  and Sharma et al did not explicitly disclose further comprising: receiving, via the one or more input devices, a request to purchase second respective content on the  electronic device; in response to receiving the request to purchase the second respective content on the  electronic device; in accordance with a determination that the first account has the credentials authority to purchase the second respective content, purchasing the second respective content on the  electronic device via the first account: and in accordance with a determination that the first account does not have the credentials authority 

However,  Ukkadam et al disclose further comprising: receiving, via the one or more input devices, a request to purchase second respective content on the  electronic device; in response to receiving the request to purchase the second respective content on the  electronic device, in accordance with a determination that the first account has the credentials authority to purchase the second respective content, purchasing the second respective content on the  electronic device via the first account: and in accordance with a determination that the first account does not have the credentials authority to purchase the second respective content; in accordance with determination that the second account does have the credentials authority to purchase the second respective content; and purchasing the second respective content on the t electronic device via the second  account(user may be associated with a media account that dictates the media available through the set-top cell based on a purchased cable package or additional fees that the user has paid,0048; may be provided to a cable subscriber only if he or she pays an extra fee for access to the set-top cell network,0054-0055;0061; the second user may pay an extra fee to access a premium channel, such as channel 940d, that the first user does not pay for and, therefore, is not authorized to access,0084).



 Regarding claim 29, Gharachorloo and Sharma  et al did not explicitly disclose  wherein purchasing the second respective content on the first electronic device via the second electronic device account comprises: purchasing, the second respective content using the second account: and providing access to the second respective content  to the electronic device.

However, Ukkadam et al disclose wherein purchasing the second respective content on the first electronic device via the second electronic device account comprises: purchasing, the second respective content using the second account: and providing access to the second respective content to the electronic device (User device 960d may be associated with a media account for a second user that is authorized to access a different set of media content than the first user. For example, the second user may pay an extra fee to access a premium channel, 0084; 0048).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Ukkadam to modify Gharachorloo and Sharma by providing options to purchase video contents for the purpose of increasing revenues.

Regarding claim 31, it is rejected using the same ground of rejection for claim 21.


 Regarding claim 33, Gharachorloo et al disclose wherein the credentials of the first account are credentials to access the respective content directly from a content server, separate from the electronic device(Media client 230 may send an authorization check 630 to backend server 210 to verify if mobile device 280 (e.g., based on credentials 620) is permitted interface with media client 230,0054; Backend server 210 may authenticate mobile device credentials to permit use of interactive television applications by mobile device 280,0019;0063).

 But did not explicitly the credentials of the second account are credentials to access the respective content directly from the content server.

However, Ukkadam et al disclose the credentials of the second account are credentials to access the respective content directly from the content server (server 900 provides media content within frequency range 920 to set-top cell 910, 0083; 0047).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Ukkadam to modify Gharachorloo and Sharma by providing options to purchase video contents for the purpose of increasing revenues.

Regarding claim 34, it is rejected using the same ground of rejection for claim 22.
Regarding claim 35, it is rejected using the same ground of rejection for claim 23.

Regarding claim 37, it is rejected using the same ground of rejection for claim 25.
Regarding claim 38, it is rejected using the same ground of rejection for claim 26.
Regarding claim 39, it is rejected using the same ground of rejection for claim 27.
Regarding claim 40, it is rejected using the same ground of rejection for claim 28.
Regarding claim 41, it is rejected using the same ground of rejection for claim 29.
Regarding claim 42, it is rejected using the same ground of rejection for claim 33.
Regarding claim 43, it is rejected using the same ground of rejection for claim 34.
Regarding claim 44, it is rejected using the same ground of rejection for claim 35.
Regarding claim 45, it is rejected using the same ground of rejection for claim 36.
Regarding claim 46, it is rejected using the same ground of rejection for claim 37.
Regarding claim 47, it is rejected using the same ground of rejection for claim 38.
Regarding claim 48, it is rejected using the same ground of rejection for claim 39.
Regarding claim 43, it is rejected using the same ground of rejection for claim 34.
Regarding claim 44, it is rejected using the same ground of rejection for claim 35.
Regarding claim 45, it is rejected using the same ground of rejection for claim 36.
Regarding claim 46, it is rejected using the same ground of rejection for claim 37.
Regarding claim 47, it is rejected using the same ground of rejection for claim 38.
Regarding claim 48, it is rejected using the same ground of rejection for claim 39.
Regarding claim 49, it is rejected using the same ground of rejection for claim 32.
Regarding claim 50, it is rejected using the same ground of rejection for claim 29.
Regarding claim 51, it is rejected using the same ground of rejection for claim 33.

 Regarding claim 56, it is rejected using the same ground of rejection for claim 21.
Regarding claim 57, it is rejected using the same ground of rejection for claim 21.

  Regarding claim 58, Gharachorloo et al disclose wherein: the first account is an account of a first user; and the second account is an account of a second user (users may toggle between the display configurations of FIGS. 1A and 1B depending on the user's, 0016; one or more users (not shown) may view shared program content on display device 250, 0067; Media client 230 may manage multiple user accounts, 0022).

 Regarding claim 59, Gharachorloo et al disclose wherein a respective account provides access to the respective content via a respective subscription(a subscription multimedia,0070; Examples of backend server 210 may include a headed device that provides broadcast television programs and/or pay-per-view (PPV) events, a video-on-demand (VOD) device,0018).

Regarding claim 60, it is rejected using the same ground of rejection for claim 58.
Regarding claim 61, it is rejected using the same ground of rejection for claim 59.
Regarding claim 62, it is rejected using the same ground of rejection for claim 58.
Regarding claim 63, it is rejected using the same ground of rejection for claim 59.



However, Ukkadam et al disclose wherein the respective content is accessed via the second account without receiving a user input associated with the second account(selection may be made automatically by user device,0085;0106).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Ukkadam to modify Gharachorloo and Sharma by making decision without user inputs for the purpose of improving viewing experience. 
                                                                    Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN D SAINT CYR/Examiner, Art Unit 2425  

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425